           Case 2:20-cv-00157-JDL Document 3 Filed 06/23/20 Page 1 of 2                            PageID #: 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                           District of Maine


                      GEORGE LODER                                 )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No. 2:20-CV-00157-JDL
                                                                   )
    MAINE INTELLIGENCE ANALYSIS CENTER,                            )
   STATE OF MAINE, DEPARTMENT OF PUBLIC                            )
                   SAFETY                                          )
                                                                   )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MAINE INTELLIGENCE ANALYSIS CENTER, STATE OF MAINE, DEPARTMENT OF
                                           PUBLIC SAFETY




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: CYNTHIA A. DILL, ESQ.
                                           511 CONGRESS STREET
                                           PORTLAND, MAINE 04101




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:             06/23/2020
Case 2:20-cv-00157-JDL Document 3 Filed 06/23/20 Page 2 of 2   PageID #: 27
